COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ABATEMENT ORDER

Appellate case name:        Richard Haynes v. Union Pacific Railroad Company, a Corporation

Appellate case number:      01-18-00181-CV

Trial court case number: 2006-40557

Trial court:                189th District Court of Harris County

        The reporter’s record was originally due on April 11, 2018. Appellant stated in his
docketing statement and in two letters filed in this court that he had made financial arrangements
for the filing of the partial reporter’s record. The court reporter has not filed the reporter’s record.
         On August 30, 2018 this court issued an order directing the court reporter, Amanda King,
to file the reporter’s record within 20 days. On September 19, 2018, King filed a status report
stating that the record was complete, but that she was waiting on payment.
        The trial court and appellate courts have a joint responsibility to ensure the timely filing of
the appellate record. See TEX. R. APP. P. 35.3(c). If an appellant has not made arrangements to pay
the reporter’s fee for preparing the record, the court may consider and decide those issues or points
that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c). But appellant has advised this
court that payment has been made for a partial record, while the court reporter contends she has
received no payment.
        Accordingly, this appeal is abated and remanded to the trial court for a hearing to determine
the following: (1) whether appellant has made financial arrangements for the filing of the reporter’s
record; (2) if appellant has not made financial arrangements, whether and when appellant will do
so; and (3) if appellant has made financial arrangements, on what date the court reporter will file
the reporter’s record in the appellate court.
        The trial court is ordered to prepare a record, in the form of a reporter’s record, of the
hearing. The court shall make findings of fact and conclusions of law, and it shall order the trial
clerk to forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed with the clerk of
this court within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: _September 25, 2018